Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 - 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-22-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puryear et al., US 2018/0317771.
As per claim 1, Puryear describes an implantable neuromodulation system (para. [0052], [0073]), implantable at a spinal treatment site
(FIG.1A, para. [GOS7]) comprising:
An implantable pulse generator (RF module 114, FIGS.1 para. [0057]) capable of providing a neuromodulation energy source (pulsed RF
stimulation, para. [0052]- [0066]; see para. [G073] “A first modality, referred to herein as "RF stimulation” i.e. configured to modulate neural a first lead having a lead body 
energy to a first anatomical target (lead 1162 to target area 126a, FIG.1C, para. [0059]), and a second lead having a lead body including a proximal portion electrically coupled to the implantable pulse generator and a distal portion positionable in therapeutic proximity to a target nerve and having one or more electrodes capable of delivering the neuromodulation
energy to a second anatomical target (lead 1165 to target area 126b, FIG.10, para. [059]).
As per claim 2, Puryear describes the implantable neuromodulation system according to claim 1 wherein the first anatomical target is a dorsal root ganglion at a spinal treatment site (para. [0059], FIG.1C).
As per claim 3, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the second anatomical target is an interbody space. “Wherein the second anatomical target is an interbody space” comprises intended use, the device being capable of being used in such a manner.
As per claim 5, Puryear et al. describes the implantable neuromodulation system according to claim1 wherein the second anatomical target
Is a spinal cord (wherein the second anatomical target is spinal cord" comprises intended use the device is capable of, see FIG.1C, para. [0059]).
As per claim 6, Puryear et al. describes the irnplantable neuromodulation system according to claim 1 wherein the second anatomical target is a facet joint (where in the 
As per claim 7, Puryear et al. describes the implantable neuromodulation system according to claim1 wherein the second anatomical target is a spinal disc (wherein the second anatomical target is a spinal disc” comprises intended use the device is capable of, see FIG.10,
As per claim 8, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the second anatomical target is a muscle ("wherein the second anatomical target is a muscle “comprises intended use that the device is capable of, see FIG.1C,
As per claim 9, Puryear et al. describes the implantable neuromodulation system according to claim 1, further comprising as spinal fixation device adapted to be implanted at the surgical treatment site (102a, FIG.1A, para. [0053]).
As per claim 10, Puryear et al.  describes the implantable neuromodulation system according to claim 1 wherein the spinal treatment site comprises previously implanted spinal fixation device (para. [0058]), [0053]), FIG.1A: note "previously implanted" comprises intended use the device is capable of, see attachment mechanism 124 to connect to spinal fixation device102a).
As per claim 11, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the spinal treatment site comprises a spinal decompression element (see 102a, FIG.1A, para. [0057]- [0058]: note a “spinal decompression” comprises intended use that the device is capable of)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puryear et al. in view of Crock 5,304,210. As per claim 4, Puryear et al. describes the implantable neuromodulation system of claim 3, but fails to describe wherein the neuromodulation energy delivered to the interbody space is adapted to stimulate bone growth. Puryear et al. discloses the pulse parameters can be controlled for therapy (para. [0073]) and discloses a treatment therapy (para. [0052) and overall bone growth stimulation by the system (para. [0110]- [0115]: note fixation device promotes fusion, i.e. bone growth). Puryear et al. further describes targeting nerves in the spinal cord and at the ganglion (para. [0003]) while disclosing targeting "neural structure, such as the dorsal rant ganglion" (para. [0044]). Accordingly, thorough routine testing, it would have been obvious to one skilled in the art to target anywhere along the pathway, including at the interbody space so as to offer different approaches/targets for the leads that best produced the desired results. Finally, Crook discloses interbody stimulation for promoting bone growth (see electrode 108, FIG. 4 which covers interbody space, [Abstract, col 4, ln 22-44], it would have been obvious to one skilled in the art to stimulate bene growth as disclosed by Crock, se as the increase the surgical recovery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792